DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 11/09/2020.
Claims 1 and 8-13 have been amended. Therefore, claims 1-15 are currently pending in this application.

Information Disclosure Statement
4.	Regarding the information disclosure statement (IDS) filed on 11/09/2020, none of the documents listed on the IDS appears to have a publication month, except for the document identified as “BOSCH, ‘CCSE-CML CCS700 Conference Chairman unit,’”. Accordingly, Applicant is advised to provide sufficient publication information (i.e. the publication month and year) as applied to each document listed on the IDS.   

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-15 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 1 recites a conference system that comprises “a central unit, a chairman's unit, a plurality of participant units, and a plurality of interpreter units; a teacher unit associated with the chairman’s unit; and trainee units associated with the respective plurality of interpreter units”.  
Although the specification appears to describe each of the teacher unit and the trainee unit(s) as a computer device (e.g. a PC-based or a tablet-based computer device), there is no sufficient description regarding any structural and/or functional element(s) that corresponds to any of: “chairman's unit”, “interpreter units”, and “participant units”.  
Accordingly, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-15 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The current claims are being interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are as follows:  
-  “a central unit, a chairman's unit, a plurality of participant units and, a plurality of 
interpreter units; a teacher unit associated with the chairman’s unit; and trainee units associated with the respective plurality of interpreter units . . .the central unit is configured to . . . allow distribution of: a first set of audio signals . . .” (per claim 1);  
-  “recording means to record the pre-recorded speech, together with the speech signal captured locally at the associated interpreter unit” (each of claims 4 and 14); 
-  “recording means to record the speech signal captured by the chairman's unit or by the participant unit, together with the speech signal captured locally at the associated interpreter unit” (claim 5); 
-  “recording means are configured to record, at at least one of the trainee units, a video signal, together with the speech signal captured locally at the associated interpreter unit” (each of claims 6 and 15); and 
-  “recording means to record the pre-recorded speech, together with the speech signals locally captured by respective interpreter units” (per claim 7);  
However, the written description fails to disclose the corresponding structure, material, or acts as applied to the limitations: “chairman's unit”, “interpreter units”, “participant units”.  
see page 21 of Applicant’s arguments).
Similarly, regarding the “recording means” recited according to claims 5 and 7, Applicant is asserting that the microphone, which is associated with the teacher unit, corresponds to the recording means (see pages 21 and 22 of Applicant’s arguments).
However, regarding the limitation, “recording means are configured to record, at at least one of the trainee units, a video signal, together with the speech signal captured locally at the associated interpreter unit”, as recited per each of claims 6 and 15), Applicant fails to identify a corresponding structure. Instead, the part that Applicant identified from the specification (page 9, lines 11-16) merely uses the same term recited in the claim, “the recording means”. 
Accordingly, regarding claims 6 and 15, the specification still lacks a corresponding structure regarding the “recording means”, which is configured to record a video signal together with the speech signal captured locally at the associated interpreter unit. It is worth noting that the camera is utilized to record video, whereas the microphone is utilized to record audio (speech). However, each of claims 6 and 15 is requiring a “recording means”, which is configured to record a video signal together with the speech signal captured locally at the associated interpreter unit.    




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-15 are rejected under 35 U.S.C.103 as being unpatentable over “User Manual DDS 5900 Digital Discussion System” (hereinafter DDS-5900) in view of “DCN Conference Solutions Data Brochure” (hereinafter DNC Conference). 
DDS-5900 teaches the following claimed limitations: a conference system, suitable for the training of interpreters, which conference system comprises: a central unit, a chairman's unit, a plurality of participant units, and a plurality of interpreter units (Page 13, FIG 13: e.g. see the unit labeled “Central Unit”, and the unit labeled “Chairman”; also see (i) the plurality of units, each labeled as “Delegate”; and (ii) the additional plurality of units, each labeled as “Interpreter”. Accordingly, the plurality of “Delegate” units represent the plurality of participant units); wherein the chairman's unit, the plurality of participant units and the plurality of interpreter units are connected to the central unit by a first digital network (Page 13, FIG 13: e.g. the network, which is labeled as “DSC-LAN”, corresponds to the first digital network that connects the chairman's unit, the plurality of participant units and the plurality of interpreter units); and wherein the central unit is configured to, in an operating mode, allow distribution of: a first set of audio signals from the chairman's unit to first participant units and first interpreter units; a second set of audio signals from the first participant units to second participant units, the first interpreter units and the chairman's unit; and a third set of audio signals from the first interpreter units to second interpreter units, the first participant units and the chairman's unit (see pages 5, 9 and 21-26: e.g. the “CU 5905”, which is the central unit, is already arranged to coordinate the interactions of the various units; such as (i) communicating audio signals from the “Chairman” to each of the one or more “Delegate” units and “Interpreter” units; (ii) communicating audio signals from one or more “Delegate” units to: the “Chairman” unit, one or more “Delegate” units, and one or more “Interpreter” units; and also (iii) communicating audio signals from one or more “Interpreter” units to: the “Chairman” unit, one or more interpreter units, and one or more “Delegate” units).
DDS-5900 does not explicitly describe associating a teacher unit with the chairman's unit and associating trainee units with the respective plurality of interpreter units, wherein the teacher unit and the trainee units are  connected to the central unit by a second digital network
However, DNC Conference describes a conference system that comprises two or more interaction units that communicate with a central unit; wherein a touchscreen computer is associated with each of the two or more interaction units; and wherein 

It is also worth noting that DDS-5900 already teaches incorporating, via the Central Unit, a PC and/or an iPad to the conference system (see page 10).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DDS-5900 in view of DNC Conference; for example, by incorporating a computer with respect to each of the one or more units (e.g. associating a PC/iPad computer with respect to each of: the “Interpreter” units, the “Chairman” unit, etc.), wherein each computers is arranged to communicate, via wired or wireless means, with the “Central” unit, etc., in order to provide each of the one or more users with a further option to communicate live and/or stored audio and/or visual data with one another, so that the users would have a more productive interaction. 
Regarding claim 2, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the teacher unit is configured to dispatch pre-recorded speech, and wherein the central unit is further configured to, in a training mode, allow distribution of the pre-recorded speech, as a fourth set of audio signals, from the teacher unit to selected interpreter units”, is already addressed above according to the modification discussed with respect to claim 1. 
Particularly, the PC/iPad computer associated with the Chairman corresponds to the teacher unit; and each PC/iPad computer associated with each Interpreter unit corresponds to the trainee unit; and wherein each PC/iPad computer is arranged to communicate (i.e. send/receive), via the central unit, live and/or stored audio data  (pre-recorded speech, etc.). Accordingly, the teacher unit is already configured to dispatch pre-recorded speech; and wherein the central unit already involves a mode (e.g. a training mode) that allows the distribution of the pre-recorded speech, as a fourth set of audio signals, from the teacher unit to selected interpreter units. 
Regarding claim 3, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 1.
The limitation, “wherein the trainee units are configured to dispatch pre-recorded speech, and wherein the central unit is further configured to, in a training mode, allow distribution of the pre-recorded speech, as a fourth set of audio signals, from the trainee units to the respective associated interpreter units”, is also addressed above according to the modification discussed with respect to claim 1. 
It has been indicated that each PC/iPad computer associated with each Interpreter unit corresponds to the trainee unit; and wherein each PC/iPad computer is arranged to communicate (i.e. send/receive), via the central unit, live and/or stored audio data  (pre-recorded speech, etc.). Accordingly, the trainee units are already configured to dispatch pre-recorded speech; and wherein the central unit already involves a mode (e.g. a training mode) that allows the distribution of the pre-recorded speech, as a fourth set of audio signals, from the trainee units to the respective associated interpreter units. 
Regarding claim 4, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 2.
The limitation, “wherein the central unit is further configured to, in a training mode, allow distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units”, is already addressed above according to the modification discussed with respect to claims 1 and 2. 
i.e. send/receive), via the central unit, live audio data (a local audio/speech, etc.). Accordingly, the central unit already involves a mode (e.g. a training mode) that allows the distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units.
Regarding the limitation, “wherein the trainee units, furthermore, are provided with recording means to record the pre-recorded speech, together with the speech signal captured locally at the associated interpreter unit”, it is worth noting that each trainee unit is an iPad or a PC; and such computer typically incorporates a functionality to record audio signals (e.g. capturing, via a microphone, live and/or prerecorded audio/speech; and wherein the captured audio/speech is stored into the memory, etc.). Particularly, the above iPad/PC is already associated with a corresponding Interpreter unit that involves a microphone. Accordingly, each trainee unit incorporates a recording means to record the pre-recorded speech, together with the speech signal captured locally at the associated Interpreter unit.
  Regarding claim 5, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 1.
Regarding the limitation, “wherein the central unit is further configured to, in a training mode, allow distribution of a speech signal captured by the chairman's unit or by a participant unit, as a fourth set of audio signals, to selected trainee units”, the modified system per claim 1 already indicates that the trainee units are PC/iPad computers, which are communicating with the “Central” unit via a wired/wireless means; and 
e.g. a training mode) that allows the distribution of a speech signal captured by the chairman's unit or by a participant unit, as a fourth set of audio signals, to selected trainee units. 
	Similarly, the modified system addresses the limitation, “wherein the central unit is further configured to, in the training mode, allow distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units”. It is again worth noting, per the modified system of claim 1, that each trainee unit (associated with the respective Interpreter) is a PC/iPad computer; and wherein each of these PC/iPad computers is arranged to communicate (i.e. send/receive), via the central unit, live audio data (a local audio/speech, etc.). Accordingly, the central unit already involves a mode (e.g. a training mode) that allows the distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units. .
Of course, the limitation, “wherein the trainee units, furthermore, are provided with recording means to record the speech signal captured by the chairman's unit or by the participant unit, together with the speech signal captured locally at the associated interpreter unit”, is also addressed per the modification discussed according to claim 1. Particularly, each trainee unit, which is an iPad or a PC computer, typically incorporates a functionality to record audio signals (e.g. capturing, via a microphone, live and/or prerecorded audio/speech; and wherein the captured audio/speech is stored into the memory, etc.). Particularly, the above iPad/PC is already associated with a corresponding Interpreter unit that involves a microphone.

Regarding claim 6, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 4.
Although DDS-5900 does not explicitly describe, “cameras associated with the trainee units, wherein the recording means are configured to record, at least one of the trainee units, a video signal, together with the speech signal captured locally at the associated interpreter unit”, it has been discussed above—per claims 1 and 4—that each trainee unit is a PC or iPad computer; and wherein the above iPad/PC is already associated with a corresponding Interpreter unit that involves a microphone. Moreover, it is a common practice in the art, before the effective filing date of the current claimed invention, to incorporate a camera (e.g. a webcam) to such computing devices.
Accordingly, given the above background, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DDS-5900; for example, by incorporating a further step or functionality, which allows one or more of the users participating in the conference, to capture one or more live video/audio data (e.g. a user recording—via his/her PC/iPad—video regarding: (i) his/her own speech, (ii) other user(s) making a speech, etc.), in order to help the user(s) to obtain a more comprehensive record regarding the user’s participation (and/or the participation of other users) during the conference, so that the user(s) would have a further option to later reevaluate, at the user’s pace, the points discussed during the conference.  
 Regarding claim 7, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 1.
wherein the central unit is further configured to, in a training mode, allow distribution of pre-recorded speech, dispatched by the teacher unit or by a trainee unit, as a fourth set of audio signals, to selected interpreter units”, the modified system per claim 1 already indicates that the teacher unit (and each trainee unit) is a PC/iPad computer; and wherein each PC/iPad computer is arranged to communicate (i.e. send/receive), via the central unit, live and/or stored audio data  (pre-recorded speech, etc.).
Accordingly, the teacher unit (and each trainee unit) is already configured to dispatch pre-recorded speech; and wherein the central unit already involves a mode (e.g. a training mode) that allows the distribution of the pre-recorded speech, as a fourth set of audio signals, to selected interpreter units. 
The modified system further addresses the limitation, “wherein the central unit is further configured to, in the training mode, allow distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the teacher unit”. Particularly, the teacher unit is a PC/iPad computer, which is already arranged to communicate (send/receive), via the central unit, live audio data (locally captured speech).  
Accordingly, the central unit already involves a mode (e.g. a training mode) that allows the distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the teacher unit.
Similarly, the modified system per claim 1 already addresses the limitation, “wherein the teacher unit, furthermore, is provided with recording means to record the pre-recorded speech, together with the speech signals locally captured by respective interpreter units”. It is again worth noting that the teacher unit is an iPad or a PC computer; and e.g. capturing, via a microphone, live and/or prerecorded audio/speech; and wherein the captured audio/speech is stored into the memory, etc.). Accordingly, the teacher unit incorporates a recording means to record the pre-recorded speech, together with the speech signals locally captured by respective interpreter units.
DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 1. DDS-5900 in view of DNC Conference further teaches:
Regarding claim 8, a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 2 (see the obviousness analysis presented with respect to claim 2),
Regarding claim 9, a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 3 (see the obviousness analysis presented with respect to claim 3),
Regarding claim 10, a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 4 (see the obviousness analysis presented with respect to claim 4),
Regarding claim 11, a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 5 (see the obviousness analysis presented with respect to claim 5),
Regarding claim 12, a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 6 (see the obviousness analysis presented with respect to claim 6),
a non-transitory computer program product configured to, in the central unit, provide the distribution of the sets of signals as claimed in claim 7 (see the obviousness analysis presented with respect to claim 7).
Regarding claim 14, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 3.
The limitation, “wherein the central unit is further configured to, in a training mode, allow distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units”, is already addressed above according to the modification discussed with respect to claims 1 and 3. 
The modification indicates that each trainee unit associated with the respective Interpreter is a PC/iPad computer; and wherein each of these PC/iPad computers is arranged to communicate (i.e. send/receive), via the central unit, live audio data (a local audio/speech, etc.). Accordingly, the central unit already involves a mode (e.g. a training mode) that allows the distribution of locally captured speech signals, as a fifth set of audio signals, from the interpreter units to the respective associated trainee units.
Regarding the limitation, “wherein the trainee units, furthermore, are provided with recording means to record the pre-recorded speech, together with the speech signal captured locally at the associated interpreter unit”, it is worth noting that each trainee unit is an iPad or a PC; and such computer typically incorporates a functionality to record audio signals (e.g. capturing, via a microphone, live and/or prerecorded audio/speech; and wherein the captured audio/speech is stored into the memory, etc.). Particularly, the above iPad/PC is already associated with a corresponding Interpreter unit that involves a microphone. Accordingly, each trainee unit incorporates a recording means to record 
Regarding claim 15, DDS-5900 in view of DNC Conference teaches the claimed limitations as discussed above per claim 5.
Although DDS-5900 does not explicitly describe, “cameras associated with the trainee units, wherein the recording means are configured to record, at least one of the trainee units, a video signal, together with the speech signal captured locally at the associated interpreter unit”, it has been discussed above, per claims 1 and 5, that each trainee unit is a PC or iPad computer; and wherein the above iPad/PC is already associated with a corresponding Interpreter unit that involves a microphone. Moreover, it is a common practice in the art, before the effective filing date of the current claimed invention, to incorporate a camera (e.g. a webcam) to such computing devices.
Accordingly, given the above background, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DDS-5900; for example, by incorporating a further step, which allows one or more of the users participating in the conference, to capture one or more live video/audio data (e.g. a user recording—via his/her PC/iPad—video regarding (i) his/her speech, (ii) other user(s) making speech, etc.), in order to help the user(s) to obtain a more comprehensive record regarding the user’s participation (and/or the participation of other users) during the conference, so that the user(s) would have a further option to later reevaluate, at the user’s pace, the points discussed during the conference.  



Response to Arguments.
8.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 11/09/2020).
(i)	Note that Applicant’s arguments directed to section §101 are now moot since the rejection under section §101 is withdrawn.  
(ii)	Applicant’s arguments directed to section §112(a) are not persuasive. Applicant argues:
Section 5 of the Office Action rejects claims 1-15 under 35 U.S.C. § 112(a) as allegedly failing to comply with the enablement requirement . . . 
As an initial matter, the Office has not set forth a prima facie case that the claims are not enabled. To properly reject a claim as not enabled, the Office must show that a person skilled in the art would not be able to make and use the claimed invention without undue experimentation. MPEP § 2164.04 . . . 
Furthermore, MPEP section 2164.0l(a) describes the so-called Wands factors that the Office must consider in its assessment of whether a claim lacks enablement . . .
Here, the Office has not provided any analysis of any of the Wands factors. Instead, the Office has provided only the conclusory statement . . .
The burden to respond to an enablement rejection shifts to an applicant only after the Office has established a prima facie conclusion of non-enablement, which requires that the Office (1) weigh all the evidence, and (2) establish a reasonable basis to question the enablement provided for the claimed invention . . . 
To meet the enablement requirement of 35 U.S.C. § 112, an application need only describe a claimed invention in a manner that permits one of ordinary skill to practice it without undue experimentation . . . 
As would be appreciated by those having ordinary skill in the art, the terms "chairman's unit," "interpreter units," and "participant units" are terms of art. Applicant is enclosing, via an Information Disclosure Statement, several documents from 2015 and earlier that use the terms "chairman's unit," "interpreter unit," and "delegate unit" . . . 
Accordingly, Applicant respectfully submits that those having ordinary skill in the art would be able to make and use the invention as claimed in claims 1-15 . . .

	However, unlike Applicant’s assertion, the Examiner analysis is based on the factors set forth in the MPEP (MPEP § 2164.04). It is worth noting that the claim (e.g. see claim 1) is reciting generic terms (e.g. “chairman unit”, “participant units”, “interpreter units”, etc.) that do not necessarily signify specific structural and functional elements. 

In addition, due to the lack of sufficient written description, Applicant is attempting to introduce new documents (see the IDS filed on 11/09/2020) in order to overcome section §112(a). However, the new documents are not necessarily part of the original disclosure; and therefore, the new documents do not cure the deficiencies noted under section §112(a). Particularly, the original disclosure still lacks sufficient written description regarding the claimed “chairman's unit”, “interpreter units” and “participant units”. Consequently, Applicant’s arguments are not persuasive.  
(iii)	Applicant’s arguments directed to section §112(f) are not persuasive. Applicant argues: 
Section 7 of the Office Action asserts that "claims 1-15 invoke 35 U.S.C. § 112(f)." Office Action, p. 8 . . . 
The Terms "chairman's unit," "plurality of participant units," and "plurality of interpreter units" Do Not Invoke 35 U.S.C. § 112(f) . . . 
The kinds of words courts find to be generic placeholders are "[g]eneric terms such as 'mechanism,' 'element,' 'device,' and other nonce words that reflect nothing more than verbal constructs." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350 (Fed. Cir. 2015) (emphasis added). Although the MPEP' s list of non-structural generic placeholders includes the term "unit," (MPEP § 218l(I)(A)), the terms at issue here include descriptors-"chairman's," "participant," and "interpreter"-that render them specific structural terms, not non-structural generic placeholders . . . 

Accordingly, Applicant respectfully submits that the terms "chairman's unit," "participant units," and interpreter units" do not invoke 35 U.S.C. § 112(f) at all . . .
To the Extent the Terms "central unit" "teacher unit associated with the chairman's unit," and "trainee units associated with the respective plurality of interpreter units" Invoke 35 U.S.C. § 112(f), the Specification Discloses Corresponding Structure…
Accordingly, to the extent any of "central unit" "teacher unit associated with the chairman's unit," or "trainee units associated with the respective plurality of interpreter units" invokes 35 U.S.C. § 112(f), the written description discloses corresponding structure . . . 

Regarding the “chairman's unit”, “interpreter units”, “participant units”, Applicant still fails to identify the corresponding structure (if any) that corresponds to any of the above units. Instead, Applicant is attempting to rely on the arguments presented with respect to section §112(a). However, as already pointed out above, the arguments presented with respect to section §112(a) fails to demonstrate whether the original disclosure has sufficient written description regarding each of  the “chairman's unit”, “interpreter units”, “participant units”. Of course, the newly submitted documents (e.g. see the IDS filed on 11/09/2020) do not cure the deficiencies of the specification since the documents are not part of the original disclosure. 
In addition, despite asserting that the recited terms (i.e. the “central unit”, “chairman's unit”, “participant unit(s)”, “interpreter unit(s)” and “trainee unit(s)”) do not invoke section §112(f), Applicant fails to demonstrate whether each of the above terms positively specifies sufficient structure. It is worth noting that the issue is not whether each of the above terms represents a structure; but whether each of the above terms specifies sufficient structure. It is also worth noting that a given reference may use the 
e.g. see the references listed on the IDS filed on 11/09/2020). However, such designation does not necessarily mean that the terms are specific to identify such components only.   
Applicant has also attempted to identify various sections from the specification in order to provide support regarding the “recording means” recited in the dependent claims (e.g. see pages 20-23 of Applicant’s arguments). 
Firstly, as already discussed above (see the analysis under section 112(f)), Applicant has identified the “recording means” to be: (a) the microphone associated with the interpreter unit (per claims 4 and 14), and (b) the microphone is associated with the teacher unit (per claims 5 and 7). Accordingly, no specific response would be provided regarding Applicant’s arguments directed to the above claims.
However, regarding claims 6 and 15, Applicant still fails to identify the corresponding structure (if any) regarding “recording means are configured to record, at at least one of the trainee units, a video signal, together with the speech signal captured locally at the associated interpreter unit”. Particularly, the specific section (page 9, lines 11-16), which Applicant identified from the specification, does not describe a specific structure regarding the “recording means” claimed per each of claims 6 and 15. As already pointed out above (the analysis under section 112(f)), a camera is utilized to record video; whereas a microphone is utilized to record audio (speech). However, each of claims 6 and 15 positively requires a “recording means”, which is configured to record a video signal together with the speech signal captured locally at the associated interpreter unit. Consequently, Applicant’s arguments are not persuasive. 
(iv)	Note that Applicant’s arguments directed to the prior art are now moot since new ground of rejection is presented in this office-action due to the IDS filed on 11/09/2020.   
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715